Citation Nr: 0609182	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1959 to July 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision by the RO which, in 
pertinent part, granted service connection for osteoarthritis 
of the right knee and assigned a 10 percent evaluation 
therefor, effective from June 28, 2002.  In a December 2005 
decision, while the veteran's appeal was pending, the RO 
increased the rating for the right knee to 20 percent, 
effective from June 28, 2002.

In the February 2003 decision, the veteran was also granted a 
10 percent evaluation, effective from June 28, 2002, for 
service-connected osteoarthritis of the left knee.  He filed 
a notice of disagreement as to his left knee rating in 
February 2004, but his representative later withdrew it in 
May 2004.  38 C.F.R. § 20.204.  Therefore, the Board has no 
jurisdiction to consider that issue further.


REMAND

The evaluation of limitation of motion of the leg is governed 
by the provisions of Diagnostic Codes 5260 and 5261.  
38 C.F.R. § 4.71a (2005).  Under Diagnostic Code 5260, a 
maximum 30 percent evaluation is warranted when flexion of 
the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).  Under Diagnostic Code 5261, a 
30 percent evaluation is assigned when extension is limited 
to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2005).  A 40 percent evaluation is assigned when extension 
is limited to 30 degrees.  A 50 percent evaluation is 
assigned when extension is limited to 45 degrees.  Separate 
compensable ratings may be assigned for limitation of flexion 
and limitation of extension.  VAOGCPREC 9-2004.  (Full range 
of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 
4.71, Plate II (2005).)

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2005). The Court has indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  DeLuca, 
supra.

In the present case, when the veteran was examined for 
compensation purposes in February 2003, the examiner noted 
that range of motion in both knees was performed to 140 
degrees of flexion, and zero degrees of extension with only 
minimal discomfort, primarily on the left side.  In a June 
2005 VA examination report, it was noted that, in four range 
of motion trials conducted by a physical therapist, flexion 
of the right knee at its worst was 96 degrees, and extension 
at its worst was minus 8 degrees.  The therapist noted that 
the veteran reported pain throughout the active range of 
motion, with increased pain at the end of active range of 
motion for the right knee on extension.  Notably, however, 
there was no discussion of the veteran's disability in terms 
of the Court's decision in DeLuca.

In light of the foregoing, the Board finds that a remand is 
necessary for an additional orthopedic examination of the 
veteran's right knee, one that takes into account the factors 
outlined in DeLuca.  In addition, inasmuch as the veteran has 
been undergoing regular treatment at the VA Medical Center 
(VAMC) in Madison, Wisconsin, it would also be helpful to 
obtain records of any current treatment he has been provided 
at that facility since the time that such records were last 
procured in December 2005.

For the reasons stated, the case is REMANDED for the 
following actions:

1.  Ask the veteran to identify, and 
provide releases for, any additional, 
relevant private treatment records that 
he wants VA to help him obtain.  If he 
provides appropriate releases, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2005).  The materials obtained, 
if any, should be associated with the 
claims file.

2.  Obtain records from the VAMC in 
Madison, Wisconsin, and from any other VA 
facility identified by the veteran, of 
any relevant treatment the veteran has 
received for his right knee since 
December 2005.  The evidence obtained 
should be associated with the claims 
file.

3.  After the foregoing development has 
been completed, schedule the veteran for 
an examination of his right knee.  The 
entire claims file must be made available 
to, and reviewed by, the physician 
designated to examine the veteran.  All 
appropriate tests and studies (to include 
range of motion studies, reported in 
degrees) should be accomplished, and all 
clinical findings should be reported in 
detail.

Clinical findings should include whether, 
during the examination, there is 
objective evidence of pain on motion (if 
pain on motion is present, the examiner 
should indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
right knee; and whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups or with repeated use.  The 
examiner should express such functional 
losses in terms of additional degrees of 
limited motion (beyond the limitations 
shown clinically).  This analysis should 
be undertaken for both loss of flexion 
and loss of extension.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

4.  Thereafter, take adjudicatory action 
on the veteran's claim for an initial 
rating in excess of 20 percent for 
osteoarthritis of the right knee.  
Consideration should be given to whether 
a staged rating is warranted at any point 
since June 28, 2002, and whether separate 
evaluations are warranted for limitation 
of flexion, limitation of extension, or 
other non-overlapping manifestations of 
knee disability.  If any benefit sought 
remains denied, issue a supplemental 
statement of the case to the veteran and 
his representative.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

